Citation Nr: 0123173	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
June 1954.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lung condition.

In October 2000, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran had submitted new 
and material evidence, but denying service connection for a 
lung disease on the basis that the claim was not plausible 
and, therefore, not "well grounded."  The veteran appealed 
to the U.S. Court of Appeals for Veteran's Claims 
("Court").  In November 2000, the Veterans Claims 
Assistance Act of 2000 became law, Pub. L. No. 106-475 (2000) 
(the VCAA) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126), eliminating the requirement for a well-grounded 
claim, as well as substantially modifying the circumstances 
under which VA's duty to assist claimants applies and how 
that duty is to be discharged.

In February 2001, the Court issued an Order granting an 
unopposed Motion for Remand filed by the VA Secretary to 
vacate that portion of the Board's October 2000 decision 
which denied service connection for a lung disease, and 
remand it to the Board for further development as required by 
the VCAA.  The file has been returned for action consistent 
with the Court's Order.


REMAND

As noted above, the enactment of the VCAA represents a 
significant change in the law, eliminating the concept of a 
well-grounded claim and superseding the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the changes brought about by the VCAA and the 
implementing regulations, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board has reviewed the record and determined that, at a 
minimum, a new medical examination and opinion must be 
obtained to comply with the VCAA.  However, it remains the 
RO's responsibility as the agency of original jurisdiction to 
undertake a de novo review of the claims file and ensure that 
all appropriate additional development is undertaken in this 
case.

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.   

2.  The veteran should be afforded a VA 
examination to determine the nature of 
any current lung or respiratory diseases.  
The claims folder must be made available 
to the examiner for review at all times 
appropriate to the examination.  For each 
diagnosis identified, the examiner should 
review the history of the condition and 
express an opinion as to whether it is at 
least as likely as not that it is related 
to the veteran's active service.  A 
factual basis and brief but complete 
rationale must be provided for all 
opinions expressed.  In particular, is 
there any relationship between the 
current diagnoses and the inservice 
pneumonia/pneumonitis?

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  

4.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The remand serves as 
notification of the regulation.

5.  The veteran and the representative are 
informed that if there is evidence that 
links a current respiratory disorder to 
service, they must submit that evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


